 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MITEK SYSTEMS, INC.,                                Case No.: 19-CV-1432-CAB-WVG
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  SET ASIDE DEFAULT AND
                                                         DENYING MOTION FOR DEFAULT
14   URBAN FT (NORTH AMERICA), LLC,
                                                         JUDGMENT
     aka URBAN FT, LLC,
15
                                      Defendant.         [Doc. Nos. 29, 30]
16
17
18
19         Plaintiff Mitek Systems, Inc. filed its complaint in this action on July 31, 2019 [Doc.
20   No. 1], and thereafter filed its first amended complaint (“FAC”) on August 15, 2019. [Doc.
21   No. 8.] On September 25, 2019, Defendant Urban FT (North America), LLC, aka Urban
22   FT, LLC filed its answer to the FAC. [Doc. No. 16.] On October 31, 2019, Defendant’s
23   previous counsel of record, Patrick D. Paschall, Esq., filed a motion to withdraw as counsel.
24   [Doc. No. 18.] Due to the lack of any opposition, the Court granted the motion to withdraw
25   as counsel on November 26, 2019. [Doc. No. 23.] The Court reminded Defendant that it
26   cannot proceed without representation pursuant to Civil Local Rule 83.3(j) and instructed
27   Defendant to obtain new counsel no later than December 17, 2019, otherwise Plaintiff may
28   request entry of default against Defendant. [Id. at 2.]

                                                     1
                                                                               19-CV-1432-CAB-WVG
 1         Defendant failed to obtain new counsel by this deadline and Plaintiff requested entry
 2   of default on December 23, 2019 [Doc. No. 26], which the clerk entered on December 27,
 3   2019. [Doc. No. 27.] On January 24, 2020, Defendant moved to set aside the default [Doc.
 4   No. 29], and on January 27, 2020, Plaintiff moved for default judgment. [Doc. No. 30.]
 5   For the efficient administration of justice, and to save the parties the cost of unnecessary
 6   briefing, the court finds it efficient to immediately address Defendant’s motion to set aside
 7   default.
 8         A court may set aside a default for good cause shown. Fed. R. Civ. P. 55(c). Factors
 9   to consider include whether defendant engaged in culpable conduct, whether defendant has
10   a meritorious defense, and whether setting aside default will prejudice plaintiff. See
11   Franchise Holding, II, LLC v. Huntington Restaurants Group, Inc., 375 F.3d 922, 926 (9th
12   Cir. 2004). The decision whether or not to grant default judgment is within the discretion
13   of district courts. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). “All that is
14   necessary to satisfy the ‘meritorious defense’ requirement is to allege sufficient facts that,
15   if true, would constitute a defense.” United States v. Aguilar, 782 F.3d 1101, 1107 (9th
16   Cir. 2015) (internal quotes omitted). “[J]udgment by default is a drastic step appropriate
17   only in extreme circumstances; a case should, whenever possible, be decided on the
18   merits.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984).
19         Here, the court has reviewed defendant’s motion (and supporting memorandum) and
20   finds good cause to grant it. Defendant persuasively contends that it diligently attempted
21   to obtain new counsel and once it came to an agreement of representation its counsel
22   immediately began to prepare the motion to set aside default. Defendant also contends it
23   has a meritorious defense to both the non-infringement and breach of contract claims.
24   Furthermore, Defendant moved to set aside the default within thirty days of entry and the
25   Court does not find this limited tardiness demonstrates extreme circumstances. Finally,
26   the Court favors a decision on the merits. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th
27   Cir. 1986) (holding default judgments generally are disfavored because “cases should be
28   decided on their merits whenever reasonably possible”).

                                                   2
                                                                                19-CV-1432-CAB-WVG
 1         Defendant’s motion to set aside the entry of default [Doc. No. 29] is GRANTED.
 2   Plaintiff’s motion for default judgment is therefore DENIED. [Doc. No. 30.]
 3         IT IS SO ORDERED.
 4   Dated: January 31, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                          19-CV-1432-CAB-WVG
